                         3$ti               ^tatesi Bisstnct Court
                        :lfor tlie ^outfiem Btotritt of(Heorsia
                                   prunototck BtbtiEfton

              JAMES LEROY HAMILTON,

                         Petitioner,                     CIVIL ACTION NO.: 2:18-cv-2


                   V.



              WARDEN EDGE,

                         Respondent.


                                             ORDER


                   The Court has conducted an independent and de novo review

              of the entire record and concurs with the Magistrate Judge's

              Report and Recommendation, dkt. no. 20.    Petitioner James

              Hamilton (^'Hamilton") did not file Objections to this Report and

              Recommendation.     Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation as the opinion of the Court.

              The Court GRANTS in part and DENIES without prejudice in part

              Respondent's Motion to Dismiss, DISMISSES as moot Hamilton's

              Petition, and DIRECTS the Clerk of Court to CLOSE this case and

              to enter the appropriate judgment of dismissal.




A0 72A
(Rev. 8/82)
              The Court also DENIES Hamilton In forma pauperis status on

              appeal.

                  SO ORDERED, this        day of                         , 2019




                                       HCN.        GODBEY WOOD, JUDGE
                                         ITED           DISTRICT COURT
                                         UTHE      DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
